Case: 20-60464     Document: 00515985112         Page: 1     Date Filed: 08/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 19, 2021
                                  No. 20-60464
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Md Hasan,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 721 120


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner Md Hasan, a native and citizen of Bangladesh, petitions this
   court to review the decision of the Board of Immigration Appeals (“BIA”).
   He contends that the BIA erred in affirming the immigration judge’s (“IJ”)
   adverse credibility determination and denial of his applications for asylum,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60464        Document: 00515985112        Page: 2   Date Filed: 08/19/2021




                                    No. 20-60464


   withholding of removal, and relief under the Convention Against Torture
   (“CAT”).
          We review only the BIA’s decision “unless the IJ’s decision has some
   impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
   2009). Credibility determinations and determinations that a petitioner is not
   eligible for asylum, withholding of removal, or relief under the CAT are
   factual findings that we review under the substantial evidence standard.
   Avelar-Oliva v. Barr, 954 F.3d 757, 763 (5th Cir. 2020); Chen v. Gonzales, 470
   F.3d 1131, 1134 (5th Cir. 2006). We may not reverse the BIA’s factual
   findings under that standard unless “the evidence was so compelling that no
   reasonable factfinder could conclude against it.” Wang, 569 F.3d at 537.
          Petitioner contends that the adverse credibility determination was
   error because the inconsistencies and omissions among his testimony,
   credible fear interview, application, and documents submitted in support of
   his application were minor. He also maintains that his omission of a major
   incident prior to his removal hearing testimony and his lack of clear
   explanation as to how he obtained a new Bangladeshi passport should not
   have factored into the IJ’s credibility determination. However, the IJ was
   permitted to rely on any inconsistency. Avelar-Oliva, 954 F.3d at 768. That
   determination was also supported by specific reasons based on the evidence
   presented and was substantially reasonable under the totality of the
   circumstances. See id. at 763–64; Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005); Carbajal-Gonzalez v. I.N.S., 78 F.3d 194, 197 (5th Cir. 1996).
          Substantial evidence supports the BIA’s determination that the lack
   of credible evidence precludes Petitioner from meeting his burden of proof
   for asylum, withholding of removal, or relief under the CAT. See Dayo v.
   Holder, 687 F.3d 653, 658–59 (5th Cir. 2012); Chun v. I.N.S., 40 F.3d 76, 79
   (5th Cir. 1994).




                                         2
Case: 20-60464   Document: 00515985112        Page: 3   Date Filed: 08/19/2021




                               No. 20-60464


         The petition for review is DENIED.




                                    3